FILED
                            NOT FOR PUBLICATION                               NOV 01 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



AIHUA CHEN,                                      No. 10-71588

              Petitioner,                        Agency No. A088-355-094

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 18, 2012
                                Honolulu, Hawaii

Before: REINHARDT, THOMAS, and PAEZ, Circuit Judges.

       Aihua Chen, a native and citizen of China, petitions for review of the

decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal from

the Immigration Judge’s (“IJ”) denial of his applications for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. In light of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
our decision in Jiang v. Holder, 611 F.3d 1086 (9th Cir. 2010), we grant the

petition and remand for further consideration.

      In Jiang, we clarified the role that a spouse’s forced abortion should play in

the agency’s asylum analysis after Matter of J-S, 24 I. & N. Dec. 520 (BIA 2008).

We explained that J-S “stands only for the limited proposition that INA §

101(a)(42) cannot be read to confer ‘automatic or presumptive refugee status’” on

spouses of victims of forced abortions. Jiang, 611 F.3d at 1094 (emphasis in

original). Further, we held that the agency should consider a spouse’s forced

abortion “as ‘proof’ that an applicant resisted a coercive population control policy,

and in analyzing whether persecution occurred as a result.” Id.

      Here, the BIA decided Chen’s case without the guidance of Jiang. The BIA

determined that Chen did not engage in “other resistance” to China’s coercive

population control program and that he failed to demonstrate harm rising to the

level of past persecution. In doing so, the BIA failed to consider Chen’s wife’s

forced abortion as proof of Chen’s resistance to the coercive population control

program or of past persecution as Jiang directs. In light of Jiang, we therefore

grant Chen’s petition and remand to the BIA for further consideration of his

applications for asylum and withholding of removal.

      Petition GRANTED and REMANDED.


                                     Page 2 of 2